GERARD, J.
Plaintiff, an insurance broker, was duly authorized by defendant to renew “all expiring insurance for my account.”. Thereafter plaintiff delivered certain policies to defendant, who returned the same, claiming they were made for a longer period than authorized by him.
The questions of fact on this issue having been determined in plaintiff’s favor, there remains only one question of law; namely, whether plaintiff can recover at all for its services; the defendant claiming that plaintiff must look to the insurance companies for its compensation, and that he is not bound to pay it at all for its services. The defendant cites the case of Strasburger v. Goldenberg, 109 N. Y. Supp. 803. In that case the court said, referring to the plaintiff:
“He knew that, when he undertook to place the insurance, he would receive no pay unless the defendant paid the premiums. He also knew the custom of canceling policies.”
The evidence in that case showed that the plaintiff could not have been acting for the defendant, as the plaintiff might have obtained the policies at a lower rate; but in the case at bar there was no proof of any custom, and in the absence of any proof plaintiff, employed to perform a service, is entitled to be compensated.
Judgment should be affirmed, with costs. All concur.